UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2011 SPRINT NEXTEL CORPORATION (Exact name of Registrant as specified in its charter) Kansas 1-04721 48-0457967 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6200 Sprint Parkway, Overland Park, Kansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 829-0965 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. (a) Sprint Nextel Corporation’s 2011 Annual Meeting of Shareholders was held on May10, 2011. At the meeting, the following items were submitted to a vote of shareholders. The number of common shares present at the Annual Meeting of Shareholders of Sprint Nextel Corporation was 2,577,001,363 or 86% of the common shares outstanding on March11, 2011, the record date for the meeting. (b) 1. The following nominees were elected to serve on the Board of Directors: Broker Name of Nominee VotesCastFor VotesCastAgainst Abstentions Non-Votes Robert R. Bennett Gordon M. Bethune Larry C. Glasscock James H. Hance, Jr. Daniel R. Hesse V. Janet Hill Frank Ianna Sven-Christer Nilsson William R. Nuti Rodney O’Neal 2. The proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2011 was approved based upon the following votes: Votes for approval Votes against Abstentions Broker Non-Votes N/A 3.The proposal to approve, on an advisory basis, executive compensation was approved based upon the following votes: Votes for approval Votes against Abstentions Broker Non-Votes 4. The proposal on the frequency of future advisory votes on executive compensation received the following votes: For 3 Years For 2 Years For 1 Year Abstentions Broker Non-Votes 5.The shareholder proposal concerning political contributions was not approved based upon the following votes: Votes for approval Votes against Abstentions Broker Non-Votes 6. The shareholder proposal concerning retention of equity awards was not approved based upon the following votes: Votes for approval Votes against Abstentions Broker Non-Votes 7. The shareholder proposal concerning a change to a voting requirement was approved based upon the following: Votes for approval Votes against Abstentions Broker Non-Votes (c) Not applicable. (d) Based upon the results set forth in item (b)(4) above, the Board of Directors determined that the Company currently intends to hold an advisory vote on the compensation of our named executive officers every year until the next required vote on the frequency of advisory votes on executive compensation. The Company is required to hold votes on frequency every six years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPRINT NEXTEL CORPORATION Date: May 16, 2011 /s/ Timothy O’Grady By: Timothy O’Grady Assistant Secretary
